Case 20-10343-LSS Doc5550 Filed 07/12/21 Pagelof3

oe e “FILED
} Se
galt sh GO OUT 1921 JUL 12 AM 9: 26
Sel oe Srlver-s SERN a

HSA Bank tacbey Mio
YoU Makst sh
Eh oof

WW) \ Ming ton DBE

(SX o|

 
Case 20-10343-LSS Doc5550 Filed 07/12/21 Page2of3

| je Goiam eo Mav levies. 4
“Dear, Wu st Ce lau rm

eee really bothers my te cddve SS
na anna wih ae Mari:
Ms ener Ouryker aot a LOOS wee
o embarrass ances eke Lining
and kel ing chout “Ht. They eyes
fv dont. ryan Vol et 1S Fair Nat

S ho 4 ae Try ng Yo do, Yom a
ABy c disabled V ees. YWrot Served
Wy, i eid Toudly from lIATG~ *
hYoouwed & am a 100°/6 a Gravy C
hws wel PTSd, Q aan ts ot Cair
bo al\ sites

“Please Help G
anak aps

Came. |

 
 

Case 20-10343-LSS Doc5550 Filed 07/12/21 Page3of3

dette tela ees tte VOL EWA GY)

*YUIAAIUOS *

Yrs

Poe
rN uw

ASN N S TEPANS

 

DON Zz we)
fA VER
(psy Rigeoyvoy Y SA,

“ale

ae om ten

oot 9Wd Tz0z ANC Zz

ciz GW SYOWLL Iva

 

“NS
wo
